Citation Nr: 1609497	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-24 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating prior to January 15, 2014, and in excess of 10 percent as of January 15, 2014, for right cheek scars.

2.  Entitlement to an initial compensable rating for a right lower extremity scar.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine, C4-C5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2007 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2007 rating decision denied entitlement to an initial disability rating in excess of 20 percent for cervical spine degenerative disc disease.  The February 2010 rating decision denied compensable initial disability ratings for right cheek and right lower extremity scars.  A December 2014 rating decision assigned an initial 20 percent disability rating for the right cheek scar, effective January 15, 2014.

The Board previously remanded the issues on appeal in October 2013 for additional development, including new VA examinations and the Veteran's Social Security Administration (SSA) records.

The Veteran requested a hearing before a member of the Board in his July 2005 Substantive Appeal; however, he subsequently submitted three substantive appeals indicating that he did not desire a hearing and has not otherwise requested one.  His hearing request is therefore deemed withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his degenerative disc disease of the cervical spine, C4-C5, right cheek scars, and right lower extremity scar are more severe than the currently assigned disability ratings indicate.  See June 2009 Substantive Appeal; August 2010 Substantive Appeal; March 2008 Notice of Disagreement; March 2010 Notice of Disagreement.

The Veteran was last provided VA examinations of the cervical spine and right cheek scars in January 2014, over two years ago.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Caffrey v. Brown, 6 Vet. App. 377 (1994) (finding that a 23-month-old VA examination was too remote in time where evidence of worsening symptoms was submitted in the interim); see also VAOPGCPREC 11-95 (Apr. 7, 1995).

While he was provided an examination of his right lower extremity scar more recently, in December 2014, the Veteran's Benefits Management System (VBMS) and Virtual VA claims files do not contain records of any treatment after November 2014.  

VA should ask the Veteran to clarify where and when he received treatment for his scars, arrange to obtain any identified treatment records, and provide new VA examinations of the cervical spine and right cheek and right lower extremity scars on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from January 2009 forward.  Ask the Veteran to identify when and where he received treatment for his right cheek or right lower extremity scars.  See August 2010 Substantive Appeal; March 2010 Notice of Disagreement.

2.  Make arrangements to obtain any records from the Social Security Administration (SSA) dated from January 2014 forward.  

3.  After the above records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination to determine the severity of his cervical spine disability.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  

All manifestations of and functional impairments, including impairment in activities of daily living, attributable to the Veteran's cervical spine disability must be identified.  The examiner must also consider the Veteran's reports regarding the onset and duration his symptoms.

4.  Then, schedule the Veteran for an appropriate VA examination to determine the severity of his right cheek and right lower extremity scars.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  

All manifestations of and functional impairments, including impairment in activities of daily living, attributable to the Veteran's right cheek and right lower extremity scars must be identified.  The examiner must also consider the Veteran's reports regarding the onset and duration his symptoms.

4.  Finally, after undertaking any other indicated development, readjudicate the Veteran's claims, including entitlement to extraschedular ratings.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




